Case 2:20-cv-00030-JRG Document 35 Filed 06/08/20 Page 1 of 4 PageID #: 2690



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      MARSHALL DIVISION


HUAWEI TECHNOLOGIES CO. LTD.,

                    Plaintiff,

          v.
                                                      No. 2:20-cv-00030-JRG
VERIZON COMMUNICATIONS, INC.,
VERIZON BUSINESS NETWORK
SERVICES, INC., VERIZON ENTERPRISE
SOLUTIONS, LLC, CELLCO
PARTNERSHIP D/B/A VERIZON                            JURY TRIAL DEMANDED
WIRELESS, INC., VERIZON DATA
SERVICES LLC, VERIZON BUSINESS
GLOBAL LLC, VERIZON SERVICES
CORP., AND VERIZON PATENT AND
LICENSING INC.

                    Defendants.


VERIZON BUSINESS NETWORK
SERVICES, INC., CELLCO PARTNERSHIP
D/B/A VERIZON WIRELESS, VERIZON
DATA SERVICES LLC, VERIZON
BUSINESS GLOBAL LLC, VERIZON
SERVICES CORP., AND VERIZON
PATENT AND LICENSING INC.

                    Counterclaim-Plaintiffs,

          v.

HUAWEI TECHNOLOGIES CO. LTD.,
HUAWEI TECHNOLOGIES USA, INC.,
AND FUTUREWEI TECHNOLOGIES INC.

                    Counterclaim-Defendants.


                 JOINT MOTION FOR ENTRY OF DOCKET CONTROL ORDER
                               AND DISCOVERY ORDER



06890-00002/12177752.1
Case 2:20-cv-00030-JRG Document 35 Filed 06/08/20 Page 2 of 4 PageID #: 2691



          Plaintiff and Defendants hereby file this Joint Motion for Entry of Docket Control Order

and Discovery Order. The parties have met and conferred and have agreed on the proposed

orders attached hereto as Exhibit A and B. In the Docket Control Order, the parties respectfully

request that the Court set the deadline for the parties’ Reply Claim Construction brief for

November 30, 2020. Under the Court’s sample Docket Control Order, this deadline would fall

on November 27, 2020, which is the Friday following Thanksgiving. The parties respectfully

request to move that deadline by one business day so that the deadline does not fall during that

holiday weekend. The parties respectfully request that the Court enter the proposed Docket

Control Order and proposed Discovery Order as attached hereto.



Dated: June 8, 2020                                 Respectfully submitted,

                                                   /s/ Bradley W. Caldwell
                                                   Bradley W. Caldwell
                                                   Texas Bar No. 24040630
                                                   Email: bcaldwell@caldwellcc.com
                                                   Jason D. Cassady
                                                   Texas Bar No. 24045625
                                                   Email: jcassady@caldwellcc.com
                                                   John Austin Curry
                                                   Texas Bar No. 24059636
                                                   Email: acurry@caldwellcc.com
                                                   Justin Nemunaitis
                                                   Texas Bar No. 24065815
                                                   Email: jnemunaitis@caldwellcc.com
                                                   CALDWELL CASSADY CURRY P.C.
                                                   2121 N. Pearl St., Suite 1200
                                                   Dallas, Texas 75201
                                                   Telephone: (214) 888-4848

                                                   Gregory P. Love
                                                   Texas Bar No. 24013060
                                                   greg@lovetrialfirm.com
                                                   LOVE LAW FIRM
                                                   P.O. Box 948
                                                   Henderson, Texas 75653



06890-00002/12177752.1
Case 2:20-cv-00030-JRG Document 35 Filed 06/08/20 Page 3 of 4 PageID #: 2692



                                      Telephone: (903) 212-4444

                                      Attorneys for Plaintiff Huawei Technologies Co.
                                      Ltd., and Counterclaim Defendants Huawei
                                      Technologies USA, Inc., and Futurewei
                                      Technologies, Inc.

                                   By: /s/ Deron R. Dacus
                                       Charles Verhoeven
                                       charlesverhoeven@quinnemanuel.com
                                       Brian Mack
                                       brianmack@quinnemanuel.com
                                       QUINN EMANUEL URQUHART & SULLIVAN
                                       50 California Street, 22nd Floor
                                       San Francisco, California 94111-4788
                                       Telephone: 415-875-6600
                                       Fax: 415-875-6700

                                      Patrick Curran
                                      patrickcurran@quinnemanuel.com
                                      QUINN EMANUEL URQUHART & SULLIVAN
                                      111 Huntington Ave, Suite 520
                                      Boston, Massachusetts 02199
                                      Telephone: 617-712-7100
                                      Fax: 617-712-7200

                                      Deepa Acharya
                                      deepaacharya@quinnemanuel.com
                                      QUINN EMANUEL URQUHART & SULLIVAN
                                      1300 I Street NW, Suite 900
                                      Washington, D.C. 20005
                                      Telephone: 202-538-8000
                                      Fax: 202-538-8100

                                      Deron R. Dacus
                                      State Bar No. 00790553
                                      The Dacus Firm, P.C.
                                      821 ESE Loop 323, Suite 430
                                      Tyler, TX 75701
                                      Phone: (903) 705-1117
                                      Fax: (903) 581-2543
                                      ddacus@dacusfirm.com


                                      Attorneys for Verizon Communications Inc.,
                                      Verizon Business Network Services, Inc.,



06890-00002/12177752.1
Case 2:20-cv-00030-JRG Document 35 Filed 06/08/20 Page 4 of 4 PageID #: 2693



                                                    Verizon Enterprise Solutions, LLC, Cellco
                                                    Partnership D/B/A Verizon Wireless, Verizon
                                                    Data Services LLC, Verizon Business Global
                                                    LLC, Verizon Services Corp., and Verizon
                                                    Patent and Licensing Inc.


                                      CERTIFICATE OF SERVICE

          The undersigned hereby certifies that counsel of record is being served with a copy of the

foregoing document via the Court’s electronic filing system on this 8th day of June, 2020.


                                                       /s/ Bradley W. Caldwell
                                                       Bradley W. Caldwell




06890-00002/12177752.1
